Exhibit 10.7

 

EXECUTION VERSION

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of November 29,
2017, is entered into by and between WillScot Corporation, a Delaware
corporation (“Parent”), Williams Scotsman Holdings Corp., a Delaware corporation
(“Holdco”), and Williams Scotsman International, Inc., a Delaware corporation
(the “Company” and together with Parent and Holdco, collectively, the
“Acquirors”), and Algeco Scotsman Global S.à r.l., a société à responsabilité
limitée organized under the laws of the Grand Duchy of Luxembourg  (“AS”). 
Acquirors and AS are each referred to herein as a “Party” and collectively as
the “Parties.”

 

Recitals

 

WHEREAS, Holdco, a wholly-owned subsidiary of Parent, is acquiring all of the
issued and outstanding capital stock of the Company pursuant to the terms and
conditions of that certain Stock Purchase Agreement, dated as of August 21, 2017
(as amended from time to time, the “Purchase Agreement”), by and among the
Acquirors and the stockholders of the Company named therein; and

 

WHEREAS, in order to (i) ensure an orderly transition of the business of the
Company and the Acquired Subsidiaries, (ii) effectuate the Carve-Out Transaction
and (iii) as a condition to consummating the transactions contemplated by the
Purchase Agreement, AS and the Acquirors shall enter into this Agreement,
pursuant to which each Party shall provide or cause to be provided (in such
capacity, as “Provider”) to the other Party or its Affiliates (in such capacity,
as “Recipient”) certain services, use of facilities and other assistance on a
transitional basis and in accordance with the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, the Parties hereby agree as follows:

 

1.                                      Definitions. Capitalized terms used but
not defined in this Agreement shall have the meanings respectively given to such
terms in the Purchase Agreement.  If this Agreement contains a definition for a
term that is also defined in the Purchase Agreement, then the definition of such
term set forth in this Agreement will control, but only for purposes of this
Agreement.

 

2.                                      Provision of Transition Services.

 

(a)                                 Transition Services.  Subject to the terms
and conditions of this Agreement, AS shall provide, or cause to be provided, to
the Acquirors, the Company and their subsidiaries and the Acquirors shall
provide, or cause to be provided, to AS and its subsidiaries the services listed
in Schedule A attached hereto (collectively, and together with any Change
Requests (as defined in Section 2(k)), the “Services”).  The Services shall be
provided, as needed and requested, on the terms described herein and in Schedule
A (the “Services Schedule”), which terms are incorporated herein by reference. 
The Services shall be for the sole use and benefit of the relevant Recipient. 
For the avoidance of doubt, the Parties agree and acknowledge that none of the
Services listed on the Services Schedule are intended, nor shall they be deemed,
to include the provision of legal advice to the relevant Recipient by any
attorney to the Recipient in connection with any such Service.  Without limiting
the generality of the foregoing, it is expressly understood that any Services in
the Services Schedule that incorporate references to legal matters are for
managerial, consultative and informational purposes only.  All Services provided
will be based upon information from the Recipient.  A Provider has no obligation
to verify the accuracy or completeness of information from any Recipient and the
Provider will be released from its obligation to perform Services to the extent
the Recipient fails to provide the Provider with information that is timely,

 

--------------------------------------------------------------------------------


 

accurate and complete in all material respects and that is reasonably necessary
for the provision of such Services.

 

(b)                                 Efforts.  Provider shall provide the
Services for which it is responsible under this Agreement using commercially
reasonable efforts and the nature, quality and standard of care that Provider
shall provide in delivering a Service shall be substantially the same as the
nature, quality and standard of care that such Provider has historically
provided to its Affiliates and its other business components with respect to
such Service.  The Parties acknowledge that certain Services may be provided by
third party service providers pursuant to Section 2(d) and existing
relationships with Provider and that Provider’s obligation with respect to such
Services, unless otherwise specified, is to use commercially reasonable efforts
to cause such third party service provider to perform the Services in accordance
with the applicable third party service provider agreement.  Each Party
acknowledges that each Provider is not in the business of providing services
substantially similar to the Services on a commercial arm’s-length basis to
independent third parties and that this Agreement is only required for specific
circumstances of the transactions contemplated by the Purchase Agreement and the
other Transaction Agreements on a transitional basis only.  The provisions of
this Agreement shall be interpreted in that context.  Accordingly, the first two
sentences of this Section 2(b) state the maximum standard for Provider’s
performance hereunder notwithstanding any other terms, conditions,
specifications or requirements set forth in this Agreement.

 

(c)                                  Duration of Services.  Subject to the terms
of this Agreement, with respect to each Service, each Provider shall provide or
cause to be provided to each Recipient each Service until the earlier to occur:
(i) the expiration of the applicable period of duration set forth on the
relevant Services Schedule in respect of each such Service (as to each period
applicable to the respective Service, the “Service Period”) or (ii) the date on
which such Service is terminated pursuant to Section 8.  Notwithstanding the
foregoing, the Parties shall, and shall cause their respective Affiliates and
Representatives to, use commercially reasonable efforts to become independent of
the other Party with respect to the Services and to be able to provide or
procure for itself such Services on a self-sufficient basis as soon as
practicable following the Closing Date.  In addition, each Party shall use
commercially reasonable efforts to assume the responsibility for such Services
as promptly as practicable following the Closing Date.  During the initial
period of duration for any Service (and any extension period, if applicable), if
the Recipient so requests, the Recipient and Provider shall negotiate in good
faith to extend the duration of such Service as well as any changes to the
additional terms applicable to such Service and such extension shall not be
unreasonably denied.  In the event that the parties reach an agreement with
respect to the extension of such Service, the parties shall amend the
appropriate Services Schedule in writing to include such modified duration
(including any changes to the additional terms applicable to such Service) and
such Service shall be provided in accordance with the terms and conditions of
this Agreement.

 

(d)                                 Third Parties.  Recipient shall not resell,
subcontract, license, sublicense or otherwise transfer any of the Services to
any Person whatsoever or permit use of any of the Services by any Person other
than by Recipient or any of its Affiliates in the ordinary course of business. 
Notwithstanding the foregoing, each Provider may hire or engage one or more
contractors and subcontractors to perform any or all of Provider’s duties under
this Agreement; provided that each Provider shall take reasonable measures to
ensure each such contractor and subcontractor complies with the terms of this
Agreement in relation to the provision of the Services and shall remain
responsible for the performance of each such contractor and subcontractor and
such contractor’s and subcontractor’s compliance with the terms hereof;
provided, further, that in the event that any such contractor or subcontractor
has not already been engaged with respect to such Service on or prior to the
date hereof, Provider shall obtain the prior written consent of Recipient to
hire such contractor or subcontractor, such consent not to be unreasonably
withheld.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Consents.  If the use or provision of all
or a portion of the Services pursuant to this Agreement requires the approval,
consent, permission, waiver or agreement (each a “Consent”) of a third party,
Provider shall promptly inform Recipient of the need for such Consent(s);
provided, that Provider shall not be required to provide the applicable Services
until all applicable required Consents have been obtained.  Provider shall
(i) use commercially reasonable efforts to obtain Consents from third parties
with whom Provider has existing contracts as necessary to enable Provider to
perform the Services or (ii) if any such Consent cannot be obtained as a result
of such efforts, upon Recipient’s request Provider shall use commercially
reasonable efforts to enter into a new contract or agreement with such third
party or an alternate provider in order to provide such Services in a manner as
closely as possible to the standards described in this Agreement.  Provider
shall pay the costs of any Consents required in connection with this Agreement.

 

(f)                                   Transition Services Manager.  Each Party
shall appoint and designate a representative to act as its primary contact
person and initial services manager (each a “Services Manager”), who will be
directly responsible for coordinating and managing the delivery of the Services
and have the authority to act on each Provider’s behalf with respect to matters
relating to this Agreement; provided, that no such Services Manager has
authority to amend this Agreement.   The Services Managers for the Parties shall
be as set forth on the applicable Services Schedule.  Each Services Manager, in
its capacity as manager of the Provider, will work with such Provider’s Services
coordinators named on the Services Schedule and such additional employees and
contractors as necessary to periodically address issues and matters raised by
the Recipient relating to this Agreement.  Notwithstanding the requirements of
Section 11(b), each Party shall promptly inform the other Party’s Services
Manager of all communications from such Party pursuant to this Agreement
regarding routine matters involving the Services.  Each Party shall advise the
other in advance in writing of any change in the Services Manager, setting forth
the name of the replacement and certifying that the replacement is authorized to
act for such Party in all matters relating to this Agreement as provided in this
Section 2(f).

 

(g)                                  Compliance with Laws and Regulations.  Each
Party hereto shall be responsible for its own compliance with any and all Laws
applicable to its performance under this Agreement and for any use it may make
of the Services to assist it in complying with such Laws.  No Party will take
any action in violation of any such applicable Law that would reasonably be
expected to result in material liability being imposed on the other Party.  The
provision of Services pursuant to this Agreement is subject to the internal
policies of the Provider restricting access to nonpublic information, including
but not limited to policies intended to assure compliance with applicable Laws
concerning privacy and data protection.

 

(h)                                 Mutual Responsibilities; Cooperation. 
During the applicable Service Period, the Parties shall cooperate with each
other in good faith in all matters relating to the provision and receipt of
Services and shall use commercially reasonable efforts to take such other
actions as may be reasonably requested from time to time as are necessary to
accomplish the intended purpose of this Agreement and to resolve in a
commercially reasonable manner any problems that may occur in relation thereto. 
Such cooperation shall include executing, at the expense of the requesting
Party, any documents reasonably requested, exchanging information relevant to
the provision of Services hereunder, and requiring their respective personnel to
obey the security regulations and other policies, procedures, and practices of
the other Party while on such other Party’s premises.  A Party shall be excused
from performing its obligations hereunder to the extent that its performance is
prevented or hindered by the other Party’s failure to provide reasonable
cooperation, assistance or information or the other Party’s delay,
nonperformance or other acts or omissions.  Without limiting the foregoing, a
Party shall provide the other Party with prompt written notice of such
prevention or hindrance to its performance and allow the other Party an
opportunity to promptly cure such prevention or hindrance.

 

3

--------------------------------------------------------------------------------


 

(i)                                     Personnel; Non-Solicitation.  With
respect to the Services, each Provider shall have the exclusive right to select,
employ, pay, supervise, administer, direct and discharge any of its employees
(the “Provider Personnel”) who will perform such Services in accordance with the
terms of this Agreement and shall provide the Recipient with access to such
Provider Personnel as may be reasonably necessary to furnish the Services to the
Recipient as contemplated by this Agreement.  Provider shall be solely
responsible for paying such Provider Personnel’s compensation, including related
Excluded Taxes (as defined below) and providing to such Provider Personnel any
benefits.  For the avoidance of doubt, the Provider Personnel shall remain
employees of the relevant Provider and shall not be deemed employees of the
Recipient for any purpose.  None of the Acquirors shall, without the prior
written consent of AS,  directly or indirectly solicit for employment, offer to
hire, or hire from AS or any of its Affiliates any employee actively engaged in
providing the Services pursuant to this Agreement from the date of this
Agreement until one (1) year following the end of such employee’s provision of
Services hereunder.

 

(j)                                    Provider Changes.  Provider may make
changes from time to time in its standards and procedures for performing the
Services, provided that any such change (i) is in connection with changes to its
internal organization in the ordinary course of business; and (ii) to the extent
necessary and required to comply with permits, licenses, Laws or requirements of
Governmental Authorities; provided that no such modifications shall diminish or
adversely affect any of the Services in any material respect. Provider shall
provide prior written notice to Recipient within a commercially reasonable
amount of time of any such changes that will have a material effect on the
Services and will require Recipient to modify its operations to accommodate the
change.

 

(k)                                 Recipient Change Requests.  During the term
of this Agreement, Recipient may request in writing: (i) a change to any
Service, (ii) an additional service that Recipient reasonably needs in order to
achieve the transitions contemplated hereby and such additional service was not
included in the Service Schedule or otherwise addressed in the other Transaction
Agreements (other than because the Parties agreed that such service shall not be
provided), and/or (iii) to extend the term of any Service (each a “Change
Request”), which Change Request must include a description of the proposed
change, additional service and/or extension being requested and the associated
business specifications, including without limitation the estimated time and
price of implementing the Change Request and any potential impact of the Change
Request on the Services being provided by Provider and any fees related
thereto.  The Parties shall negotiate in good faith and use commercially
reasonable efforts to accommodate the Change Request on commercially reasonable
terms substantially similar to those applicable to the other Services included
in the Services Schedule.  If the Parties agree in writing to a Change Request,
this Agreement will be deemed amended to include the terms and conditions of
such agreed-upon Change Request and the Parties shall amend the appropriate
Services Schedule to include such Change Request (including any incremental fees
and termination date with respect thereto).  If the Parties do not agree upon a
Change Request or a written variation thereof within ten (10) Business Days
after the date such Change Request is delivered to Provider, then the Change
Request will expire, and no Party will have any obligation to implement the
changes contemplated by such Change Request unless and until the Parties agree
separately in writing.

 

(l)                                     Software and Hardware.  For the
avoidance of doubt, except as contemplated by the Purchase Agreement, neither
Party, nor any of their respective Affiliates shall have any obligation to
assign, transfer or license, or consent to be assigned, transferred or licensed,
any software or hardware to the other Party or any of its Affiliates other than
as expressly set forth herein.

 

4

--------------------------------------------------------------------------------


 

3.                                      Security; Access and Use.

 

(a)                                 Except as otherwise set forth in the
Services Schedule, each Party shall be responsible for all health, safety and
security at its facilities and for its systems, which security shall be
comparable to security provided to its own businesses and functions; provided,
however, that neither Party makes any representation or warranty that such
security will ensure compliance with any Law or reach any desired or intended
result.  Each Party has the right to monitor and reasonably audit, in accordance
with the terms and conditions of this Agreement, the other Party’s compliance
with such systems and security procedures.  At all times when a Party is
accessing the facilities, systems, equipment, computers, software, network or
files owned or controlled by the other Party pursuant to this Agreement, such
Party shall, and shall cause its Affiliates and Representatives to, use
commercially reasonable efforts to comply with the policies and procedures of
the other Party concerning health, safety and security, to the extent such
policies and procedures are communicated to such Party in advance.

 

(b)                                 During the term of this Agreement, except as
determined in good faith by AS as necessary to ensure compliance with any
applicable Laws and subject to any applicable privileges and contractual
confidentiality provisions, AS shall, and shall cause its Affiliates to, allow
the Acquirors and their Representatives reasonable access to the AS facilities
(that are part of the Carve-Out Transaction or not owned by the Acquirors
following the Closing) as reasonably necessary for the Acquirors to continue to
operate the business of the Acquired Companies in substantially the same manner
in which the business of the Acquired Companies operated prior to Closing and to
fulfill their obligations under this Agreement; provided, that such access shall
not unreasonably interfere with the business or operations of AS and such access
shall be through secured controlled processes as determined by AS in accordance
with the safety, security and other facility policies of AS.

 

(c)                                  During the term of this Agreement, except
as determined in good faith by the Acquirors as necessary to ensure compliance
with any applicable Laws and subject to any applicable privileges and
contractual confidentiality provisions, the Acquirors shall, and shall cause
their Affiliates to, allow AS and its Representatives reasonable access to the
facilities of the Acquired Companies as reasonably necessary for AS to continue
to operate the business of the entities included in the Carve-Out Transaction
and other businesses not included in the Stock Sale in substantially the same
manner in which such businesses operated prior to Closing and to fulfill its
obligations under this Agreement; provided, that such access shall not
unreasonably interfere with the business or operations of the Acquirors and such
access shall be through secured controlled processes as determined by the
Acquirors and in accordance with Acquirors’ safety, security and other facility
policies.

 

(d)                                 Notwithstanding the foregoing, in the event
any Provider is unable to access a Recipient’s facilities and such access is
reasonably necessary for the Provider to provide the Services as contemplated by
this Agreement as a result of applicable Laws, privilege (including
attorney-client) or contractual confidentiality obligations, such Provider shall
be relieved of such Provider’s obligation to provide the relevant Services
during the period in which such access is not available and, in such event, the
Recipient shall have no obligation to pay Service Fees for any Services that
were not received as a result of such suspension.

 

4.                                      Fees.

 

(a)                                 Except as otherwise provided in this
Agreement or Services Schedule, a Recipient of Services shall pay to the
Provider of such Services a monthly fee for the Services (or category of
Services, as applicable) as provided for in the relevant Services Schedule (each
fee constituting a “Service Fee” and, collectively, the “Service Fees”).

 

5

--------------------------------------------------------------------------------


 

(b)                                 During the term of this Agreement, the
amount of a Service Fee for any Services (or category of Services, as
applicable) shall not increase, except to the extent that there is a documented
increase after the date hereof in the costs actually incurred by the Provider in
providing such Services, including as a result of: (i) an increase in the amount
of or an extension of the term of such Services being provided to the Recipient
(as compared to the amount of and term of the Services set forth on the relevant
Services Schedule); (ii) an increase in the rates or charges underlying a
Service Fee or an incurrence of fees, costs or expenses imposed by any third
party provider that is providing goods or services used by the Provider in
providing the Services (as compared to the rates or charges underlying the
applicable Service Fee), including any license or other costs associated with
extending the term of any Service; (iii) an increase in the ordinary course of
business, consistent with past practice, in the payroll or benefits for any
personnel used by the Provider in providing the Services; or (iv) any increase
in costs relating to any agreed changes in the quality or nature of the Services
provided (including relating to newly installed products or equipment or any
upgrades to existing products or equipment).  Notwithstanding anything to the
contrary, during the initial term of a Service, the Provider will not change a
Service Fee as a result of a change in the Provider’s allocation methodology or
because of acquisitions or dispositions of other entities or businesses that
result in changes in the aggregate size of the businesses that are allocated a
portion of the Provider’s costs.

 

(c)                                  The Provider shall deliver invoices to the
Recipient in arrears on a monthly basis, beginning the first full calendar month
after the Closing Date and, thereafter, within fifteen (15) days following the
end of each calendar month setting out the amount due for the Services and any
other amounts due to a Provider under this Agreement.  The Provider shall
provide the Recipient with data and documentation supporting the calculation of
a particular Service Fee as Recipient may reasonably request for purposes of
verifying the accuracy of such calculation.  The respective Service Fees
invoiced for each month by the Parties shall be netted and the difference (the
“Net Service Fee”) shall be paid by the Party that was invoiced for the greater
Service Fee. The applicable Party shall pay, or cause to be paid to the other
Party, the Net Service Fee by wire transfer of immediately available funds in
U.S. dollars to the account or accounts designated by the Provider in such
invoice no later than thirty (30) days following receipt of such invoice (each a
“Payment Date”); provided that to the extent consistent with past practice with
respect to Services rendered outside of the United States, payments may be made
by a Recipient in local currency.

 

(d)                                 Notwithstanding the above, if the Recipient
in good faith disputes any amount invoiced by the Provider, Recipient shall, no
later than five (5) days prior to the Payment Date, notify the Provider in
writing of the dispute, identifying the Service(s) to which the dispute relates
and including reasonable detail about the basis of disagreement, which notice
shall be sent to the Provider’s Services Manager in accordance with the notice
provisions set forth herein.  Amounts not so disputed shall be deemed accepted
and shall be paid, notwithstanding disputes on other items, within the period
set forth in Section 4(c).  The Parties shall negotiate in good faith to resolve
any such dispute.  Until such dispute is ultimately resolved, (i) the Recipient
shall not be obligated to pay the portion of the invoiced amount that is the
subject of a valid dispute and (ii) the Provider shall be obligated to continue
to provide any Services to which the dispute relates unless it otherwise has an
independent right to discontinue the provision of such Service pursuant to this
Agreement.

 

(e)                                  Subject to Section 4(d), if a Party fails
to pay any amount due on the Payment Date, the other Party reserves the right to
charge interest on any amount due from the other Party at one and one-half
percent (1.5%) per month (but not exceeding the maximum rate permitted by Law),
accruing from the relevant Payment Date through the date of actual payment.

 

(f)                                   Federal, state, local and foreign net
income Taxes imposed under applicable Law on the overall net income of Provider
and/or its Affiliates, and employer payroll Taxes imposed on

 

6

--------------------------------------------------------------------------------


 

payments by Provider or its Affiliates of compensation to their employees such
as social security, Medicare and unemployment Taxes (collectively, “Excluded
Taxes”), shall be borne by Provider and its Affiliates.  All Taxes other than
Excluded Taxes (including but not limited to sales, use, business license,
transaction, excise, customs, duties, value added, or other similar Taxes)
imposed on or with respect to the rendering of Services, or on the charges
therefor, shall be paid by Recipient promptly upon receipt of an invoice for
such Taxes submitted by Provider.  Notwithstanding anything herein to the
contrary, under no circumstances will Provider or its Affiliates be required to
render Services in a jurisdiction that would subject Provider or its Affiliates
to Tax to which it is not otherwise subject.

 

5.                                      Certain Disbursements/Receipts

 

(a)                                 The Parties hereto contemplate that, from
time to time after the Closing Date, one Party, as a convenience to the other
Party in connection with the Services, may make certain payments that are
properly the responsibility of the other Party, including any Taxes relating
thereto (any such payment made, a “Disbursement”).  Similarly, the Parties
contemplate that, from time to time after the Closing Date, one Party may
receive from third parties certain payments to which the other Party is entitled
(any such payment received, including without limitation accounts receivable
collected as part of the Services and any receivables that are part of the
Carve-Out Transaction, a “Receipt”).  The Party making the Disbursement shall be
entitled to collect from the other Party an amount equal to the amount of any
such Disbursement, plus any out-of-pocket costs incurred by the Paying Party
related to the processing and payment of such Disbursement (including, without
limitation, any bank charges), all of which shall be invoiced by the paying
Party and paid within thirty (30) days of receipt of the relevant invoice by the
responsible Party in accordance with the provisions of this Section 5.  A paying
Party shall provide such supporting documentation regarding Disbursements for
which it is seeking reimbursement as the responsible Party may reasonably
request.   The Party receiving payments owed to the other Party shall remit
Receipts monthly in arrears to the other Party.   The Party receiving any
Receipt shall pay to the other Party an amount equal to the aggregate amount of
Receipts for such prior month minus any out-of-pocket costs incurred by the
receiving Party related to the processing and payment of such Receipts
(including without limitation any bank charges), all of which shall be paid in
accordance with this Section 5.  All amounts payable under this Section 5 shall
be invoiced and paid in the currency in which the applicable paying Party or
receiving party paid or received such Disbursement, Receipt, or out-of-pocket
cost, as the case may be, and shall be paid by wire transfer of immediately
available funds.

 

(b)                                 Notwithstanding anything to the contrary set
forth above, if, with respect to any particular transaction, it is impossible or
impracticable under the circumstances to comply with the procedures set forth in
Section 5(a), the Parties will cooperate to find a mutually agreeable
alternative that will achieve substantially similar economic results from the
point of view of the paying Party or the other Party, as the case may be, for
the period of time starting on the date such payment was due and ending on the
date such payment is made such that the paying Party will not incur any material
interest expense or the other Party will not be deprived of any material
interest income; provided, however, that if a receiving Party cannot comply with
the procedures set forth in this Section 5(b) because it does not become aware
of a Receipt on behalf of the other Party in time (e.g., because of the
commingling of funds in an account), such receiving Party shall remit such
Receipt without interest thereon to the other Party within a week of becoming
aware of such Receipt.

 

6.                                      Indemnification; Limitation of
Liability.

 

(a)                                 Indemnification of Provider by Recipient. 
Subject to the limitations set forth in Section 6(d), each Recipient shall
indemnify and hold harmless each Provider and their respective

 

7

--------------------------------------------------------------------------------


 

Affiliates and Representatives (each a “Provider Indemnified Party”) from and
against any damages, liabilities, losses, taxes, fines, penalties, costs and
expenses (each a “Loss” and collectively, “Losses”) suffered or incurred by such
Provider Indemnified Party to the extent caused by, resulting from or in
connection with the gross negligence or willful misconduct of any Recipient, and
shall reimburse each Provider Indemnified Party for all reasonable out-of-pocket
expenses related thereto.

 

(b)                                 Indemnification of Recipient by Provider. 
Subject to the limitations set forth in Section 6(d), each Provider shall
indemnify and hold harmless each Recipient and their respective Affiliates and
Representatives (each, a “Recipient Indemnified Party”) from and against any
Loss suffered or incurred by such Recipient Indemnified Party to the extent
caused by, resulting from or in connection with the gross negligence or willful
misconduct of any Provider, and shall reimburse each Recipient Indemnified Party
for all reasonable out-of-pocket expenses related thereto.

 

(c)                                  Indemnification Procedures.

 

(i)                                     Each Party that may be entitled to
indemnification under this Section 6 (the “Indemnified Party”), shall as
promptly as practicable notify the party or parties liable for such
indemnification (the “Indemnifying Party”) in writing of any pending or
threatened claim, demand or circumstance that Indemnified Party has determined
has given or would reasonably be expected to give rise to a right to
indemnification under this Agreement, including a pending or threatened claim or
demand being asserted by a third party against the Indemnified Party (such claim
being a “Third Party Claim”), describing in reasonable detail, to the extent
practicable, the facts and circumstances with respect to the subject matter of
such claim, demand or circumstance; provided, however, that the failure to give
such notification shall not release the Indemnifying Party from any of its
obligations hereunder except to the extent the Indemnified Party is actually or
materially prejudiced by such failure.

 

(ii)                                  Upon receipt of a notice of a Third Party
Claim, the Indemnifying Party may assume the defense and control of such Third
Party Claim and, in such event, the Indemnifying Party shall allow the
Indemnified Party a reasonable opportunity to participate in the defense of such
Third Party Claim with its own counsel and at its own expense.  The Party that
shall control the defense of any such Third Party Claim shall select counsel,
contractors and consultants of recognized standing and competence after
consultation with the other party and shall take all steps reasonably necessary
in the defense or settlement of such Third Party Claim.  The Indemnifying Party
shall be authorized to consent to a settlement of, or the entry of any judgment
arising from, any Third Party Claim, without the consent of any Indemnified
Party, provided that (i) the Indemnifying Party shall pay or cause to be paid
all amounts arising out of such settlement or judgment concurrently with the
effectiveness of such settlement; (ii) the Indemnifying Party shall not encumber
any of the material assets of any Indemnified Party or agree to any restriction
or condition that would apply to or materially adversely affect any Indemnified
Party or the conduct of any Indemnified Party’s business; (iii) the Indemnifying
Party shall obtain, as a condition of any settlement or other resolution, a
complete release of any Indemnified Party potentially affected by such Third
Party Claim; and (iv) the settlement or judgment shall not impose equitable
remedies or any obligation on the Indemnified Party or any of its Affiliates
other than the payment of money damages the payment of which shall be made
pursuant to clause (i) above.

 

(iii)                               In the event any Indemnifying Party receives
a notice of a claim for indemnity pursuant to this Section 6 that does not
involve a Third Party Claim, the Indemnifying Party shall notify the Indemnified
Party within thirty (30) days following its receipt of notice if the
Indemnifying Party disputes its liability to the Indemnified Party under this
Section 6.  If the Indemnifying Party does not so notify the Indemnified Party,
the claim specified by the Indemnified Party in such notice shall be
conclusively deemed to be a liability of the Indemnifying Party under this
Section 6 and the Indemnifying Party shall pay, subject to the limitations set
forth herein, the amount of such

 

8

--------------------------------------------------------------------------------


 

liability to the Indemnified Party on demand or, in the case of any notice in
which the amount of the claim (or portion of the claim) is estimated, on such
later date when the amount of the claim (or portion thereof) is finally
determined.

 

(d)                                 Limitation on Liability.

 

(i)                                     Notwithstanding any other provision
contained in this Agreement, no Provider or Recipient shall be liable under any
circumstances for any exemplary, special, indirect, punitive, incidental or
consequential losses, damages or expenses or any damages calculated by reference
to a multiplier of revenue, profits, EBITDA or similar methodology whatsoever,
including loss of profits, business opportunities, revenues or business
interruption, however caused and based on any theory of liability (including
negligence); provided that the limitation in this clause (i) shall not apply to
any such losses, damages or expenses that are determined in a final
non-appealable judgment of a court of competent jurisdiction to be payable to a
third party by a Provider or Recipient.

 

(ii)                                  Each Party’s aggregate cumulative
liability and indemnification obligations arising from or relating to this
Agreement shall not exceed, in the aggregate, the aggregate amount of Service
Fees paid to such Party under this Agreement.

 

(iii)                               Each Indemnified Party (defined below) shall
take commercially reasonable steps to mitigate its Losses upon and after
becoming aware of any event or condition that would reasonably be expected to
give rise to any Losses that are indemnifiable hereunder.

 

(iv)                              The limitations of liability in this
Section 6(d) apply regardless of whether a Party knows, has been advised of, or
should have known of, the possibility of those Losses.

 

(e)                                  Exclusion of Other Remedies. The
indemnification expressly provided in this Section 6 shall be the sole and
exclusive monetary remedies of the Provider Indemnified Parties and the
Recipient Indemnified Parties, as applicable, for any Losses of any kind whether
arising from statute, principle of common or civil law, principles of strict
liability, tort, contract or otherwise arising under this Agreement, or in
respect of the Services or actions taken by the Parties in connection with the
transactions contemplated by this Agreement.  For the avoidance of doubt,
nothing in this Section 6(e) shall restrict or prohibit any Party from bringing
any action for fraud or intentional misrepresentation or from seeking specific
performance of any obligation hereunder.

 

7.                                      Disclaimer of Warranties.  EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PARTIES ACKNOWLEDGE AND AGREE THAT
THE SERVICES ARE PROVIDED AS-IS, AND EACH RECIPIENT SHALL ASSUME ALL RISKS AND
LIABILITY ARISING FROM OR RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES
AND THE PROVIDER MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT THERETO. 
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY EXPRESSLY
DISCLAIMS ALL REPRESENTATIONS OR WARRANTIES REGARDING THE SERVICES, WHETHER
EXPRESS OR IMPLIED, ORAL OR WRITTEN, STATUTORY OR OTHERWISE, UNDER THIS
AGREEMENT, INCLUDING ANY REPRESENTATION OR WARRANTY IN REGARD TO QUALITY,
PERFORMANCE, NON-INFRINGEMENT, COMMERCIAL UTILITY, MERCHANTABILITY OR FITNESS OF
THE SERVICES FOR A PARTICULAR PURPOSE.   FOR THE AVOIDANCE OF DOUBT, THIS
SECTION 7 SHALL HAVE NO EFFECT ON ANY REPRESENTATION OR WARRANTY SET FORTH IN
ANY OTHER TRANSACTION AGREEMENT.

 

9

--------------------------------------------------------------------------------


 

8.                                      Term; Termination.  This Agreement and
the performance of the Services hereunder shall commence immediately upon the
Closing Date and shall continue in full force and effect until the earlier to
occur: (i) the last date on which a Provider is obligated to provide any Service
to a Recipient in accordance with the terms hereof (including any extension of
the term of any Service); and (ii) the mutual written agreement of the Parties
hereto to terminate this Agreement in its entirety.

 

(a)                                 Except as otherwise set forth in the
Services Schedule and without prejudice to a Recipient’s rights and remedies
with respect to a Force Majeure, a Recipient may from time to time terminate
this Agreement with respect to any Service in any applicable location prior to
the end of the applicable Service Period upon providing at least thirty (30)
days’ prior written notice to the Provider (unless a longer notice period is
specified in the applicable Services Schedule with respect to such Service, in
which case such longer notice period shall apply).  From and after the early
termination of any Service pursuant to this Section 8(a) or the expiration of
the applicable Service Period, (i) Recipient shall no longer be obligated to pay
for such Service (except with respect to any Service Fees incurred up to such
date); (ii) Provider shall no longer be obligated to provide such Service
hereunder; and (iii) Provider shall not be required to resume the provision of
such Service upon any request by Recipient or any of its Affiliates.

 

(b)                                 Recipient may from time to time request a
reduction in part of the scope or amount of any Service upon providing at least
thirty (30) days’ prior written notice to Provider (unless a longer notice
period is specified in the applicable Services Schedule with respect to such
Service, in which case such longer notice period shall apply).  If requested to
do so by Recipient, Provider agrees to discuss in good faith appropriate
reductions to the relevant Service Fees in light of all relevant factors,
including the costs and benefits to Provider of any such reductions.  If the
Parties fail to agree on any such reductions, such Services and the Services
Schedule shall not be changed.  If the Parties agree on any such reductions, the
Services Schedule shall be updated to reflect any reduced Service.  In the event
that the effective date of the reduction of any Service is a day other than at
the end of a month, the Service Fee associated with such Service for the month
in which such Service is reduced shall be pro-rated appropriately.

 

(c)                                  This Agreement may be terminated, in whole,
or with respect to any Service or group of Services, by mutual written consent
of the Parties.  If the Parties agree on any such termination of some, but not
all, Services, the Services Schedule shall be updated to reflect any terminated
Service.  In the event that the effective date of the termination of any Service
is a day other than at the end of a month, the Service Fee associated with such
Service for the month in which such Service is terminated shall be pro-rated
appropriately.

 

(d)                                 This Agreement may be terminated in whole,
but not in part, by a Provider in the event that Recipient (1) defaults in the
payment when due of any Service Fees and such default continues unremedied for a
period of ninety (90) days after Recipient’s receipt of written notice of such
default or (2) defaults in the timely payment of two or more consecutive
payments of Service Fees payable pursuant to this Agreement; provided, however,
that in no event shall Provider be entitled to terminate this Agreement if such
lack of payment is due to a good faith dispute, the details of which Recipient
has indicated to Provider in writing, and if Recipient has paid all invoiced
amounts that are not the subject of a good faith dispute.

 

(e)                                  Without prejudice to a Recipient’s rights
and remedies with respect to a Force Majeure, a Recipient may from time to time
terminate this Agreement with respect to any Service in any applicable location,
in whole, but not in part, in the event that Provider has failed to perform any
of its material obligations under this Agreement with respect to such Service,
and such failure shall continue to exist for a period of thirty (30) days after
receipt by the Provider of written notice of such failure

 

10

--------------------------------------------------------------------------------


 

submitted by the Services Manager to the defaults in the payment when due of any
Service Fees and such default continues unremedied for a period of thirty (30)
days after Recipient’s receipt of written notice of such default; provided,
however, that if the failure to so perform is the subject of a pending good
faith dispute, the Recipient’s right to terminate this Agreement with respect to
such Service shall be suspended until the resolution of such dispute.

 

(f)                                   Each Party shall have the right, without
prejudice to its other rights or remedies, to terminate this Agreement
immediately by written notice to the other if the other Party is unable to pay
its debts or becomes insolvent or an order is made or a resolution passed for
the administration, winding-up or dissolution of the other Party or an
administrative or other receiver, manager, liquidator, administrator, trustee or
similar officer is appointed over all or any substantial part of the assets of
the other Party or the other Party enters into or proposes any arrangement or
settlement with its creditors generally or anything analogous to the foregoing
occurs in any applicable jurisdiction.

 

(f)                                   Upon termination of any Service pursuant
to this Agreement, the relevant Provider shall reduce for the next monthly
billing period the amount of the Service Fee for the category of Services in
which the terminated Service was included (such reduction to reflect the
elimination of all costs incurred in connection with the terminated service to
the extent the same are not required to provide other Services to the
Recipient), and, upon request of the Recipient, the Provider shall provide the
Recipient with documentation or information regarding the calculation of the
amount of the reduction.

 

9.                                      Force Majeure.

 

(a)                                 The obligations of Provider shall be
suspended with respect to each Service Period to the extent that such Provider
is prevented or hindered from complying herewith by any of the following causes:
(i) acts of God, (ii) weather, fire or explosion, (iii) war, invasion,
terrorism, riot or other civil unrest, (iv) governmental laws, orders or
restrictions, (v) actions, embargoes or blockades in effect on or after the date
of this Agreement, (vi) action by any regulatory authority, (vii) national or
regional emergency, (viii) strikes or labor stoppages or other industrial
disturbances, (ix) shortage of adequate power or transportation facilities or
(x) any other event which is beyond the reasonable control of Provider.  In such
event, Provider shall give written notice of suspension as soon as reasonably
practicable to Recipient stating the date and extent of such suspension and the
cause thereof, and Provider shall resume the performance of such obligations as
soon as reasonably practicable after the removal of the cause.  The Parties
agree that the nature, quality and standard of care that the Provider shall
provide in delivering a Service after a Force Majeure shall be substantially the
same as the nature, quality and standard of care that the Provider provides to
Affiliates and its other business components with respect to such Service.

 

(b)                                 During the period of a Force Majeure, the
Recipient shall be entitled to seek an alternative service provider with respect
to any Service(s) suspended thereby and shall be entitled to permanently
terminate such Service(s) (and shall be relieved of the obligation to pay
Service Fees for such Services(s) throughout the duration of such Force Majeure)
it being understood that Recipient shall not be required to provide any advanced
notice of such termination to Provider.

 

10.                               Confidentiality.

 

(a)                                 Provider’s or any of its Affiliates’
materials, data and information (including customer information) that may be
provided to or accessed by Recipient or generated in connection with the
Services concerning Provider’s business, operations or results of operations,
and Recipient’s or any of its Affiliates’ materials, data and information
(including customer information) that may be provided to Provider or generated
in connection with the Services concerning Recipient’s or any of its Affiliates’

 

11

--------------------------------------------------------------------------------


 

business, operations and results of operations, are proprietary trade secrets
and confidential information (“Confidential Information”) of Provider and
Recipient, respectively, and their respective Affiliates, and neither Provider
nor Recipient shall possess any interest, title, lien or right in any
Confidential Information of the other Party.  Each Party will take measures to
maintain the confidentiality of the Confidential Information equivalent to those
measures such Party uses to maintain the confidentiality of its own confidential
information of like importance, but in no event less than reasonable measures. 
Each Party will give the other Party prompt written notice of any unauthorized
use or disclosure of the Confidential Information that comes to the attention of
such Party and agrees to reasonably assist the other Party in remedying such
unauthorized use or disclosure.  Each of Provider and Recipient agrees not to
(i) disclose the Confidential Information of the other Party or the scope or
nature of the Services or other terms of this Agreement (collectively, the
“Agreement Terms”) to any third party or (ii) use the Confidential Information
of the other Party except as necessary to perform its obligations under this
Agreement, in either case without the express prior written consent of the other
Party, and each of Provider and Recipient shall be responsible for any breaches
of this Section 10 by its Affiliates and Representatives.

 

(b)                                 The term “Confidential Information” will
not, however, include information which (i) is or becomes publicly available
other than as a result of a disclosure by the Party receiving the Confidential
Information (“Receiving Party”) or its Representatives, (ii) is or becomes
rightfully available to the Receiving Party on a non-confidential basis from a
source (other than the Party providing, directly or indirectly, its Confidential
Information (“Providing Party”) or its Representatives) which, to the Receiving
Party’s knowledge, is not prohibited from disclosing such information by a
legal, contractual or fiduciary obligation to the Providing Party or its
Representatives or (iii) is independently developed by the Receiving Party or
its Affiliates without reference to, access to, or use of the Confidential
Information of the Providing Party.

 

(c)                                  Upon the request of the Disclosing Party
following the termination or expiration of this Agreement, the applicable
Receiving Party shall promptly return all or any requested portion of such
Confidential Information and shall destroy all copies of such Confidential
Information in its possession or control; provided that such Receiving Party
shall be entitled to retain a copy of any such materials it is required to keep
for compliance purposes under a document retention policy or as otherwise
required by Law or if such copy has been created electronically pursuant to
automatic or ordinary course archiving, backup, security or disaster recovery
systems or procedures, in any such case, subject to such Receiving Party’s
ongoing compliance with the non-disclosure and use restriction obligations of
this Agreement.

 

(d)                                 Notwithstanding any other provision of this
Section 10, the Receiving Party may disclose any Confidential Information of the
Providing Party and the Agreement Terms to the minimum extent required by
applicable Law or legal process; provided that any Receiving Party that is
requested pursuant to, or required by, applicable Law, the rules of a
nationally-recognized securities exchange, or legal process to disclose any
Confidential Information or Agreement Terms, shall provide, so far as
practicable and subject to compliance with such Law, rules, or legal process,
the Providing Party with prompt prior written notice of such request or
requirement, and shall reasonably cooperate with the Providing Party to seek an
appropriate protective order or other remedy or to take steps to resist or
narrow the scope of such disclosure.

 

(e)                                  When accessing the information technology
systems or networks of a Party (“System Owner”) pursuant to this Agreement, each
Party (“System User”) shall use commercially reasonable efforts to (and shall
use commercially reasonable efforts to cause its respective employees and any
subcontractors to): (a) not attempt to obtain access to, use or interfere with
any information technology systems or networks of the System Owner, or any data
owned, used or processed by the

 

12

--------------------------------------------------------------------------------


 

System Owner Party, except to the extent expressly authorized under this
Agreement and required to provide or receive Services under this Agreement;
(b) maintain reasonable security measures to protect the information technology
systems and networks of the System Owner to which it has access pursuant to this
Agreement from access by unauthorized third parties, and any “back door”, “time
bomb”, “Trojan Horse”, “worm”, “drop dead device”, “virus” or other computer
software routine intended or designed to permit access or use of information
technology systems or networks by a third party other than as expressly
authorized by the System Owner; (c) not disable, damage or erase or disrupt or
impair the normal operation of the information technology systems or networks of
the System Owner; and comply with the reasonable security policies and
procedures of the System Owner that are provided to the System User (as may be
updated from time to time in the ordinary course of business).

 

(f)                                   Each Party agrees to cause its
Subsidiaries, Affiliates, and Representatives who receive Confidential
Information of the other Party to comply with the provisions of this Section 10
as if it were a Party to this Agreement and to use the same degree of care to
prevent the unauthorized disclosure of Confidential Information as the Party
uses to protect its own confidential information of a like nature.

 

11.                               Miscellaneous.

 

(a)                                 Agreement to Cooperate.  In the event of any
dispute with respect to Service Fees or the compliance of Services, the Parties
agree to cooperate in good faith and in a reasonable manner to facilitate the
resolution of the dispute.

 

(b)                                 Notices.  Any notices or other
communications required or permitted hereunder (including, by way of
illustration and not limitation, any notice permitted or required under this
Section 11) to any Party shall be sufficiently given when delivered in person,
or when sent by certified or registered mail, postage prepaid, or one
(1) business day after dispatch of such notice with an overnight delivery
service, or when transmitted by facsimile or other form of electronic
communication if an answer back is received by the sender, in each case
addressed as follows:

 

In the case of the Acquirors:

 

Williams Scotsman Holdings Corp.

2121 Avenue of the Stars, Suite 2300

Los Angeles, CA 90067

Attention: Eli Baker

Facsimile: (310) 552-4508

E-mail: elibaker@geacq.com

 

with a copy to:

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: Joel L. Rubinstein

Facsimile: (212) 294-4700

E-mail: jrubinstein@winston.com

 

13

--------------------------------------------------------------------------------


 

In the case of AS:

 

Algeco Scotsman Global S.à r.l.

901 S. Bond Street, #600

Baltimore, MD 21231

Attention: Azuwuike H. Ndukwu, General Counsel

Facsimile: (410)-931-6124

E-mail: az.ndukwu@willscot.com

 

With a copy to:

Allen & Overy LLP

1221 Avenue of the Americas

New York, New York 10020

Attention: William Schwitter

Facsimile: (212) 610-6399

 

or such substituted address or attention as any Party shall have given notice to
the other in writing in the manner set forth in this Section 11(b).

 

(c)                                  No Agency; Independent Contractor.  Nothing
in this Agreement shall be deemed in any way or for any purpose to constitute
any Party, Provider or Recipient becoming an agent of another unaffiliated party
in the conduct of such other party’s business.  Each Provider shall act as an
independent contractor and not as an employee, agent, partner, franchisee or
joint venturer of any Recipient in performing the Services, maintaining control
over its employees, its subcontractors and their employees and complying with
all withholding of income at source requirements, whether federal, state, local
or foreign.  No employee of either Party performing Services shall be considered
an employee of the other Party or any of its Affiliates until such time, if
ever, as they accept such other Party’s offer of employment.

 

(d)                                 Survival of Certain Obligations.  The
following obligations shall survive the termination of this Agreement: (a) the
obligations of each Party under Sections 5, 6, 10, and 11 and (b) each Party’s
right to receive the compensation specified in Section 4 for the Services
provided by it in accordance with the terms of this Agreement prior to the
effective termination date.

 

(e)                                  Assignment.  This Agreement shall be
binding upon, inure to the benefit of and be enforceable by and against the
Parties and their respective successors and assigns in accordance with the terms
hereof.  No Party may assign their interest under this Agreement without the
prior written consent of the other Party.  Any purported assignment or
delegation in violation of this Section 11(e) shall be null and void.  For the
avoidance of doubt, a change of control of either Party shall not be deemed an
assignment.

 

(f)                                   No Third Party Beneficiaries.  Except as
provided in Section 5 with respect to Provider Indemnified Parties and Recipient
Indemnified Parties, this Agreement is for the sole benefit of the Parties and
their permitted successors and assigns and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person, including any
union or any employee or former employee of the Company, or any legal or
equitable right, benefit or remedy of any nature whatsoever, including any
rights of employment for any specific period, under or by any reason of this
Agreement, and no Person shall assert any rights as third-party beneficiary
hereunder.

 

(g)                                  Entire Agreement.  This Agreement
(including the Services Schedule attached hereto) and the other Transaction
Agreements constitute the entire agreement of the Parties with respect

 

14

--------------------------------------------------------------------------------


 

to the subject matter of this Agreement and supersede all prior negotiations,
agreements and undertakings, both written and oral, between the Parties with
respect to the subject matter of this Agreement.

 

(g)                                  Amendment.  This Agreement may be amended
or modified in whole or in part only by an agreement in writing executed by each
of the Parties hereto and making specific reference to this Agreement.

 

(h)                                 Waiver.  The Parties may, by written
agreement, (a) extend the time for the performance of any of the obligations or
other acts of the Parties, (b) waive compliance with, or modify, any of the
covenants or conditions contained in this Agreement, and (c) waive or modify
performance of any of the obligations of any of the Parties; provided that no
such waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition shall operate as a waiver of, or an estoppel
with respect to, any subsequent insistence upon such strict compliance other
than with respect to the matter so waived or modified.

 

(i)                                     Severability.  In the event that any one
or more of the provisions contained in this Agreement or any application thereof
shall be invalid, illegal or unenforceable in any respect, the validity,
legality or enforceability of the remaining provisions of this Agreement and any
other application thereof shall not in any way be affected or impaired thereby;
provided, however, that to the extent permitted by applicable Law, any invalid,
illegal, or unenforceable provision may be considered for the purpose of
determining the intent of the Parties in connection with the other provisions of
this Agreement.

 

(j)                                    Counterparts.  This Agreement may be
executed in one or more counterparts (including by means of facsimile or other
electronic means), each of which shall be deemed an original but all of which
together will constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic means shall be effective as delivery of an originally executed
counterpart to this Agreement.

 

(k)                                 Specific Performance.  The Parties agree
that irreparable damage would occur in the event any provision of this Agreement
was not performed in accordance with the terms hereof and that the Parties shall
be entitled to seek specific performance of the terms hereof, in addition to any
other remedy at Law or in equity.

 

(l)                                     Governing Law.  This Agreement shall be
governed, construed, and enforced in accordance with the Laws of the State of
Delaware without regard to the conflicts of law principles thereof.

 

(m)                             Dispute Resolution; Jurisdiction.  Any and all
actions brought in court shall be filed in the state or federal district court
located in Delaware and the Parties specifically consent and submit to the
jurisdiction and venue of each such state or federal court.  Each Party further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such Party’s respective address set forth above shall be
effective service of process for any action with respect to any matters to which
it has submitted to jurisdiction in this Section 11(n).  Each Party irrevocably
and unconditionally waives any objection to the laying of venue of any action
arising out of this Agreement or the transactions contemplated hereby or thereby
in any such court, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action brought in
any such court has been brought in an inconvenient forum.

 

(n)                                 Waiver of Jury Trial.  EACH PARTY HEREBY
EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR
INDIECTLY ARISING OUT

 

15

--------------------------------------------------------------------------------


 

OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE MATTERS CONTEMPLATED
HEREBY.  EACH PARTY ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO THIS AGREEMENT, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN
ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER
IN FUTURE DEALINGS.  EACH PARTY FURTHER REPRESENTS AND WARRANTS THAT EACH HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS RIGHT TO A TRIAL BY JURY FOLLOWING CONSULTATION WITH
LEGAL COUNSEL.

 

(o)                                 Headings and Schedules.  The headings in the
sections and subsections of this Agreement and in the Services Schedule are
inserted for convenience only and in no way alter, amend, modify, limit or
restrict the meaning or interpretation of contractual obligations of the Parties
under this Agreement.  The Services Schedule shall be construed with and as an
integral part of this Agreement to the same extent as if the same had been set
forth verbatim herein.

 

(p)                                 Time of Essence.  With regard to all dates
and time periods set forth or referred to in this Agreement, time is of the
essence.

 

(q)                                 No Presumption Against Drafting Party.  The
Parties agree that they have been represented by counsel during the negotiation
and execution of this Agreement and, therefore, waive the application of any Law
or rule of construction providing that ambiguities in an agreement or other
document shall be construed against the Party drafting the agreement or
document.

 

(r)                                    Interpretation.  The words “hereof,”
“herein,” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  Terms defined in the singular shall have
correlative meanings when used in the plural, and vice versa.  The headings
herein are for convenience of reference only, do not constitute part of this
Agreement and shall not be deemed to limit or otherwise affect any of the
provisions hereof.  Where a reference in this Agreement is made to a Section or
Article, such reference shall be to a Section or Article of this Agreement
unless otherwise indicated.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

 

(Signature Page Follows)

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

 

 

WILLSCOT CORPORATION

 

 

 

 

 

 

By:

/s/ Jeff Sagansky

 

Name:

Jeff Sagansky

 

Title:

President and Chief Executive Officer

 

 

 

 

 

WILLIAMS SCOTSMAN HOLDINGS CORP.

 

 

 

 

 

 

By:

/s/ Jeff Sagansky

 

Name:

Jeff Sagansky

 

Title:

President

 

 

 

 

 

WILLIAMS SCOTSMAN INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ Bradley L. Soultz

 

Name:

Bradley L. Soultz

 

Title:

President

 

 

 

 

 

ALGECO SCOTSMAN GLOBAL S.À R.L.

 

 

 

 

 

 

By:

/s/ Azuwuike Ndukwu

 

Name:

Azuwuike Ndukwu

 

Title:

Manager Class A

 

[Signature Page to Transition Services Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SERVICES SCHEDULE

 

Acquiror Services Manager

 

AS Services Manager

Tim Boswell

 

Steve Bishop

 

Service

 

Acquiror
Service
Coordinator

 

AS Service
Coordinator

 

Period

 

Professional
Fee

 

Service Fee

Office Space

 

Tim Boswell

 

Steve Bishop

 

Until 4/1/2019

 

See FN1

 

Pro rata pass-through of rent to be based on the total direct cost of the space
allocated based on square footage used by WS and AS. Cost to be billed in
advance based on a good faith estimate and then trued up on a quarterly basis.

IT

 

Sean Swift

 

Steve Bishop

 

Up to 12 months

 

See FN1

 

Pro-rata pass-through of shared services plus an amount to be calculated based
on direct labor cost plus estimated cost of benefits plus a 5% mark-up to
account for other overhead. Rate shall be calculated by title.  For example,
SVP: $200.00/hour; Director/VP: $130.00/hour; Other: $45.00/hour.

Note: Hardware and software necessary for the operation of WS that is owned by
AS will be transferred to WS at book value prior to closing. It is anticipated
that AS will continue to use the following applications during the transition
period: JDE, Hyperion, BEA, Cognos and OneSource.

HR

 

John Kowalczyk

 

Lisa Potis

 

Up to 6 months

 

See FN1

 

Pro-rata pass-through of shared services plus an amount to be calculated based
on direct labor cost plus estimated cost of benefits plus a 5% mark-up to
account for other overhead. Rate shall be calculated by title.  For example,
SVP: $200.00/hour; Director/VP: $130.00/hour; Other: $45.00/hour.

Accounting

 

Tim Boswell

 

Michael Altshuler

 

Up to 12 months

 

See FN1

 

Pro-rata pass-through of shared services plus an amount to be calculated based
on direct labor cost plus estimated cost of benefits plus a 5% mark-up to
account for other overhead. Rate shall be calculated by title.  For example,
SVP: $200.00/hour; Director/VP: $130.00/hour; Other: $45.00/hour.

Insurance

 

Ross Perkinson

 

Steve Bishop

 

Up to 12 months

 

See FN1

 

Pro-rata pass-through of shared services plus an amount to be calculated based
on direct labor cost plus estimated cost of benefits plus a 5% mark-up to
account for other overhead. Rate shall be calculated by title.  For example,
SVP: $200.00/hour; Director/VP: $130.00/hour; Other: $45.00/hour.

Legal

 

Samantha

 

Azuwuike

 

Up to 12

 

See FN1

 

Pro-rata pass-through of shared services plus an amount to be calculated based
on

 

--------------------------------------------------------------------------------


 

 

 

Bishop

 

Ndukwu

 

months

 

 

 

direct labor cost plus estimated cost of benefits plus a 5% mark-up to account
for other overhead. Rate shall be calculated by title.  For example, SVP:
$200.00/hour; Director/VP: $130.00/hour; Other: $45.00/hour.

Tax

 

Robert Kemmery

 

Scott Paton

 

Up to 3 years

 

See FN1

 

Amount to be calculated based on direct labor cost plus estimated cost of
benefits plus a 5% mark-up to account for other overhead. Rate shall be
calculated by title.  For example, SVP: $200.00/hour; Director/VP: $130.00/hour;
Other: $45.00/hour.

Treasury

 

Tim Boswell

 

Chad Kornke

 

Up to 6 months

 

See FN1

 

Amount to be calculated based on direct labor cost plus estimated cost of
benefits plus a 5% mark-up to account for other overhead. Rate shall be
calculated by title.  For example, SVP: $200.00/hour; Director/VP: $130.00/hour;
Other: $45.00/hour.

Other

 

Tim Boswell

 

Steve Bishop

 

Up to 1 year

 

See FN1

 

Amount to be determined by whomever provides the services using either actual
costs incurred or a best efforts estimate of these costs.

 

FN1 - Shall include reasonable documented out-of-pocket professional fees,
including for third party legal, financial, accounting and/or tax advisors.

 

--------------------------------------------------------------------------------